      Case 1:19-cr-00048-HSO-JCG Document 43 Filed 07/28/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA                 §
                                         §
                                         §
v.                                       §   Criminal No. 1:19cr48-HSO-JCG
                                         §
                                         §
LEONDUS GARRETT                          §


     ORDER DENYING WITHOUT PREJUDICE DEFENDANT LEONDUS
       GARRETT’S MOTION [29] FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Leondus Garrett’s Motion [29] for

Compassionate Release. For the reasons that follow, the Court finds that the

Motion [29] should be denied.

                                I. BACKGROUND

      Pursuant to a Plea Agreement with the Government, on March 8, 2019,

Defendant Leondus Garrett (“Defendant” or “Garrett”) pleaded guilty to one count

of possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §

841(a)(1). Information [1] at 1; Plea Agreement [8] at 1. On June 10, 2019, the

Court sentenced Garrett to a 136-month term of imprisonment followed by three

years of supervised release. Min. Entry, June 10, 2019. Garrett is presently

incarcerated at the Federal Correctional Institution at Oakdale, Louisiana (“FCI

Oakdale”), and his anticipated release date is May 18, 2028. See Resp. [38] at 5;

Reply [42] at 18. Garrett filed the present Motion for Compassionate Release on

May 26, 2020, Mot. [29] at 1, asking that the Court grant him early release or
      Case 1:19-cr-00048-HSO-JCG Document 43 Filed 07/28/20 Page 2 of 6




permit him to serve the remainder of his sentence in home confinement, id. at 1, 3;

Reply [42] at 19.

      The Government opposes Garrett’s Motion, arguing that it should be denied

without prejudice because Garrett has not yet exhausted administrative remedies.

See Resp. [38] at 7 (citing 18 U.S.C. § 3582(c)(1)(A)). Alternatively, if the Court

reaches the merits of the Motion, the Government asserts that Garrett has not

presented extraordinary and compelling reasons warranting a sentence reduction.

See id. at 12-15.

      Garrett has filed a Reply [42] arguing that he has exhausted his

administrative remedies under § 3582(c)(1)(A)(i). See Reply [42] at 8-9. Garrett

asserts that he wrote letters to the Warden on April 13, 2020, May 26, 2020, and

June 10, 2020, seeking compassionate release but has not received a response. Id.

at 8; Def. Ex. 1, Declaration of Garrett, [38-1] at 1. He therefore reasons that,

because the Warden has not replied to any of his letters and more than thirty days

have passed, he has satisfied the exhaustion requirement of 18 U.S.C. § 3582.

Reply [42] at 9. Garrett admits that he has not submitted an official BP-9 form

requesting compassionate release. Reply [42] at 9.

      Garrett further maintains that the COVID-19 pandemic warrants releasing

him to home confinement based upon the “extraordinary and compelling reasons”

language of § 3582(c)(1)(A). Id. at 11-17. While Garrett has already contracted the

COVID-19 virus, he asserts that he remains at high risk if he were to contract the

virus a second time because he “suffers from multiple medical conditions . . .



                                           2
      Case 1:19-cr-00048-HSO-JCG Document 43 Filed 07/28/20 Page 3 of 6




including diabetes, high blood pressure, and obesity.” Id. at 16. Garrett claims that

he has a suitable home environment to which to return upon release, and that he

has been a model prisoner with no disciplinary write-ups. Id. at 18-19.

                                   II. DISCUSSION

      18 U.S.C. § 3582(b) provides that a judgment of conviction constitutes a final

judgment, which can be modified only under limited circumstances set forth at 18

U.S.C. § 3582(c). At issue in this case is a requested modification under §

3582(c)(1)(A)(i), which states that:

      The court may not modify a term of imprisonment once it has been
      imposed except that—
      (1)   in any case—
            (A)   the court, upon motion of the Director of the Bureau of
                  Prisons, or upon motion of the defendant after the
                  defendant has fully exhausted all administrative rights to
                  appeal a failure of the Bureau of Prisons to bring a motion
                  on the defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the defendant’s
                  facility, whichever is earlier, may reduce the term of
                  imprisonment (and may impose a term of probation or
                  supervised release with or without conditions that does not
                  exceed the unserved portion of the original term of
                  imprisonment), after considering the factors set forth in
                  section 3553(a) to the extent that they are applicable, if it
                  finds that--
                  (i)     extraordinary and compelling reasons warrant such
                          a reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

The statute grants the Bureau of Prisons (“BOP”) authority to move for a sentence

reduction on behalf of a defendant. See id. If the BOP does not so move on a

defendant’s behalf, the defendant may seek a sentence reduction from the Court,

but only after he has exhausted all administrative remedies. See id. In this case,


                                          3
      Case 1:19-cr-00048-HSO-JCG Document 43 Filed 07/28/20 Page 4 of 6




the BOP did not file a motion on Garrett’s behalf, and at this time, Garrett has not

shown that he has exhausted his administrative remedies as required by §

3582(c)(1)(A)(i).

       As a federal prisoner, Garrett is subject to the four-step BOP grievance

process described in 28 C.F.R. §§ 542.13 through 542.15. Petzold v. Rostollan, 946

F.3d 242, 254 (5th Cir. 2019); see also 28 C.F.R. § 542.10 (explaining that the

Administrative Remedy Program outlined in 28 C.F.R. §§ 542.10 through 542.19

applies to all people incarcerated in institutions operated by BOP). In order to

“fully exhaust all administrative remedies,” Garrett must first make a formal

written Administrative Remedy Request using form BP-9. 28 C.F.R. § 542.14. If

Garrett receives a response to his BP-9 and wishes to appeal the Warden’s decision,

he must adhere to the appellate procedure which the regulations provide, as follows:

       An inmate who is not satisfied with the Warden’s response may submit
       an Appeal on the appropriate form (BP–10) to the appropriate Regional
       Director within 20 calendar days of the date the Warden signed the
       response. An inmate who is not satisfied with the Regional Director’s
       response may submit an Appeal on the appropriate form (BP–11) to the
       General Counsel within 30 calendar days of the date the Regional
       Director signed the response . . . Appeal to the General Counsel is the
       final administrative appeal.

28 C.F.R. § 542.15(a).

       While Garrett claims that he has sent letters to the Warden seeking

compassionate release, he admits that he has not filed an official request through a

BP-9 form. Reply [42] at 9. He asks the Court to waive the exhaustion

requirement, arguing that an attempt to exhaust his administrative remedies would

be futile. Id. at 9-10.


                                          4
      Case 1:19-cr-00048-HSO-JCG Document 43 Filed 07/28/20 Page 5 of 6




       “Statutory interpretation, as we always say, begins with the text . . . .” Ross

v. Blake, 136 S. Ct. 1850, 1856 (2016). The statute at issue, 18 U.S.C. §

3582(c)(1)(A)(i), specifically mandates exhaustion and does not provide any

exceptions to the exhaustion requirement. The statute states that “the court may

not” modify Garrett’s sentence until he fully exhausts his administrative remedies,

and nothing in the text of § 3582(c) confers upon the Court the authority to waive

that requirement. 18 U.S.C. § 3582(c).

       District courts in this circuit are split on whether these procedural

requirements are jurisdictional and thus not amenable to waiver or other

exceptions. See, e.g., United States v. Echols, No. 3:15-CR-125-1, 2020 WL 2309255,

at *2 (N.D. Miss. May 8, 2020) (comparing cases). However, the Fifth Circuit has

recognized that a “district court’s jurisdiction to correct or modify a defendant’s

sentence is limited to those specific circumstances enumerated by Congress in 18

U.S.C. § 3582.” United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010). 1 As

another judge of this Court has recently recognized, whether the exhaustion

requirement of § 3582(c)(1)(A)(i) is jurisdictional “is debatable but irrelevant in the

present case because the Government has not waived exhaustion.” Gates, 2020 WL

2563826, at *2 n.3.




1 See also Valentine v. Collier, 956 F.3d 797, 807 n.3 (5th Cir. 2020) (C.J. Higginson,
concurring) (noting that unlike the Prison Litigation Reform Act, 42 U.S.C. § 1997e
(“PLRA”), § 3582(c)(1)(A) does not limit the exhaustion requirement to “available” remedies,
and further noting that the “availability” caveat in the PLRA is that statute’s “built-in
exception to the exhaustion requirement”) (quoting Ross v. Blake, 136 S. Ct. 1850, 1855
(2016)).

                                             5
      Case 1:19-cr-00048-HSO-JCG Document 43 Filed 07/28/20 Page 6 of 6




      The Government seeks denial of Garrett’s Motion based upon his failure to

exhaust under § 3582(c)(1)(A)(i). Even if the exhaustion requirement of §

3582(c)(1)(A)(i) is not jurisdictional, waiver is inapplicable here because the

Government has invoked the requirement, and the Court is not otherwise

persuaded that it should consider Garrett’s Motion prior to his completion of the

mandatory, statutory exhaustion requirement. Because the Court cannot and will

not consider Garrett’s request to reduce his sentence until he has complied with the

exhaustion requirements of § 3582(c)(1)(A), the Court must deny the instant Motion

without prejudice for failure to comply with the mandatory exhaustion

requirements.

                                 III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Leondus Garrett’s Motion [29] for Compassionate Release is DENIED WITHOUT

PREJUDICE for failure to exhaust administrative remedies.

      SO ORDERED AND ADJUDGED, this the 28th day of July, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           6
